DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Allowable Subject Matter
Claims 1-21 are allowed.
Claims 1-21 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “High-Rate Foam Fracturing: Fluid Friction and Perforation Erosion”, Harris et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein calculating a wellbore friction pressure using a time-series sampling of bottom-hole gauge pressures for a fracturing fluid system after a uniform fracturing fluid condition is achieved in the wellbore, wherein the uniform is based on a uniformity of a density, a chemical composition, and a proppant concentration of a fracturing fluid in the wellbore as cited in claim 1; or determining a uniform fluid condition for a fracturing fluid in the wellbore using a flow rate of the fracturing fluid into the wellbore, a concentration of a proppant or a chemical in the fracturing fluid, and dimensions of the wellbore as cited in independent claim 10; or determining a uniform fluid condition for a fracturing fluid in the wellbore using the measurements from the wellhead pressure gauge and the bottom hole pressure gauge of the wellbore as cited in independent claim 13. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.